DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5-8, filed 5/05/2021, with respect to the rejection under USC 101 have been fully considered and are persuasive.  The rejection under USC 101 of claims 1-17 has been withdrawn.  Examiner agrees with the applicant that the claims are not directed to an abstract idea.  In particular, the claims provide further definition that the feature probability volume is a 4D tensor that conveys a vector at each voxel within the volume, indicating the likelihood of that voxel belonging to a certain class and therefore are not merely directed to mathematical concepts but rather a particular technique for analyzing geophysical data utilizing fully convolutional networks to indicating  the likelihood of that voxel belonging to a certain class (e.g., fault, channel, hydrocarbon trap, salt, etc.).

Applicant’s arguments, see pg. 9, filed 5/05/2021, with respect to the rejection under USC 112 have been fully considered and are persuasive.  The rejection under USC 112 of claims 9 and 10 has been withdrawn.  Applicant has amended claims 9 and 10 to overcome the previous 112 rejection and examiner agrees that the amendments address the 112 concerns and are sufficient to overcome the rejection.  

Applicant’s arguments, see pg. 9-12, filed 5/05/2021, with respect to the rejection under USC 102 & 103 have been fully considered and are persuasive.  The rejection under USC 102 of claims 1-6, 9-10, and 14-19 and under USC 103 of claims 7-8 and 11-13 has been withdrawn.  Examiner agrees with 

Allowable Subject Matter
Claims 1-19 are allowed.

Claim 1 is allowed because the closest available prior art Huang et al. (A scalable deep learning platform for identifying geologic features from seismic attributes, 2017, March), Ronneberger et al. (U-Net: Convolutional Networks for Biomedical Image Segmentation, 2015, May), and Imhof (US 9366772)
, either singularly or in combination, fails to anticipate or render obvious a method to automatically interpret a subsurface feature within geophysical data, the method comprising: 
“storing, in a computer memory, geophysical data obtained from a survey of a subsurface region; and 
extracting, with a computer, a feature probability volume by processing the geophysical data with one or more fully convolutional neural networks, which are trained to relate the geophysical data to at least one subsurface feature, wherein the extracting includes fusing together outputs of the one or more fully convolutional neural networks;
 wherein the feature probability volume is a 4D tensor that conveys a vector at each voxel within the volume, indicating the likelihood of that voxel belonging to a certain class” in combination with 

Claims 2-19 are dependent upon claim 1 and therefore are allowed for at least the reasons stated above with regards to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Osypov et al. (US 20180106917) discloses a method is described for seismic facies identification including receiving a seismic dataset representative of a subsurface volume of interest; performing a machine learning algorithm on the seismic dataset to identify seismic facies and generate a classified seismic image; and identifying geologic features based on the classified seismic image. The method may be executed by a computer system.

Araya-Polo et al. (Automated fault detection without seismic processing, 2017)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/               Examiner, Art Unit 2865                                                                                                                                                                                         
/MOHAMMAD K ISLAM/               Primary Examiner, Art Unit 2864